By the Court:
—Had the execution of this commission been ex parte, it would not only have been informal, but substantially exceptionable. As it is returned, however, by the commissioners, on the part of the plaintiff, as well as by those on the part of the defendant, it is to be presumed, that the witnesses knew nothing about the subject matter of the interrogatories, to which no answer is returned. At any rate, it is a wai*158ver of the right which the plaintiff had to the answer of the witness; and, on that ground, we hold the evidence admissible.